ELECTRONIC RECORD
                                                                              int-w

COA#        03-12-00501-CR                        OFFENSE:            29.03


STYLE:      Steven Keller v. The State of Texas   COUNTY:         Travis

COA DISPOSITION:         AFFIRMED                 TRIAL COURT:    331st District Court



DATE: 08/06/14                      Publish: NO   TC CASE #:          D-l-DC-11-904092




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Steven Keller v. The State of Texas         CCA #:     _
                                                       CCA Disposition:
                                                                          m»«w
         PKO S£                        Petition

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:
DATE:       tfx/PVff'y                                 SIGNED:                           PC:_
JUDGE:          rJi U^i.^ ^                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                               ELECTRONIC RECORD